COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 EL PASO TOOL AND DIE                             §
 COMPANY, INC.,
                                                                   No. 08-19-00087-CV
                               Appellant,         §
                                                                      Appeal from the
 v.                                               §
                                                           County Court at Law Number Three
                                                  §
 CARLOS MENDEZ                                                   of El Paso County, Texas
                                                  §
                                Appellee.                         (TC# 2017-DCV0027)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes that the petition for

permissive review was improvidently granted. We therefore remand the cause to the trial court

in accordance with this Court=s opinion. We further order that Appellee recover from Appellant

all costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 4TH DAY OF DECEMBER, 2019.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., Concurring